Citation Nr: 0805687	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-02 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1979.  The veteran served in the Army National Guard from 
July 1978 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in January 2008; a transcript 
is of record. 


FINDING OF FACT

The veteran's paranoid schizophrenia became manifest to a 
degree of 10 percent within a year of his discharge from 
active duty in September 1979.


CONCLUSION OF LAW

Schizophrenia is presumed to have been incurred during active 
service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The duty 
to assist and to notify arises upon receipt of a complete or 
substantially complete application for benefits.  Id.  For 
reasons explained more fully below, the Board is granting the 
veteran's claim for service connection in its entirety.  
Further discussion of VA's duty to notify and assist, to 
include whether the Board's previous remand directives have 
been satisfied, is unnecessary.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Psychosis is presumed to be service-connected if it becomes 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service, provided that the 
veteran served 90 days or more.  38 C.F.R. §§ 3.307(a), 
3.309(a) (2007).  Pursuant to the rating criteria in effect 
at the time of the veteran's discharge, a 10 percent rating 
is assigned for paranoid schizophrenia with slight impairment 
of social and industrial adaptability.  38 C.F.R. § 4.132, 
General Rating Formula for Psychotic Reactions, Diagnostic 
Code 9203 (1979).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  



Analysis

Based on a review of the evidence, the Board finds that 
service connection must be granted.  The veteran's 
schizophrenia diagnosis is well established.  The medical 
evidence include numerous private medical records diagnosing 
the veteran with schizophrenia in conformity with the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  (See e.g., St. Joseph Regional Health Center Discharge 
Summary Report, dated in March 2004).  The pertinent issue 
here is whether the veteran's schizophrenia was incurred 
during his active duty service or manifest to a degree of 10 
percent or more within one year of his discharge.  38 C.F.R. 
§§ 3.303(d), 3.307(a), 3.309(a) (2007).

There is no evidence of an in-service diagnosis of the 
disease.  The veteran's service medical records are negative 
for treatment or a diagnosis of any mental disorders, to 
include schizophrenia and no subsequent records refer to 
symptoms beginning during the veteran's active duty service.  
The medical evidence does, however, reveal that the veteran 
exhibited signs of the disease within one year of his 
discharge.

The earliest record of treatment for psychosis is found in 
records from the Wichita State Hospital, dated in June 1981.  
In a social history report, a social worker noted that the 
veteran had been previously seen on April 8, 1980 by a Centex 
Mental Health Mental Retardation substance counselor after 
exhibiting "bizarre behavior resembling paranoid 
schizophrenia."  The veteran had reportedly been 
experiencing visual hallucinations and was very suspicious of 
others.  According to the report, the veteran's symptoms 
subsided enough for the veteran to report to National Guard 
training in July 1980, but that he again began to exhibit 
bizarre behavior and left without permission.  The veteran's 
bizarre behavior continued until the last few weeks of August 
1980, according to what the veteran's mother told the social 
worker.  In an accompanying psychiatric evaluation dated in 
June 1981, the examining physician diagnosed schizophreniform 
disorder.      

The Board finds that the June 1981 social history report and 
psychiatric evaluation from the Wichita State Hospital reveal 
that the veteran's schizophrenia became manifest to a degree 
of 10 percent or more within one year of his discharge.  The 
veteran's visual hallucinations and suspicion of others would 
qualify as at least slight impairment of social and 
industrial adaptability as required by the rating criteria in 
effect at that time.  See 38 C.F.R. § 4.132, General Rating 
Formula for Psychotic Reactions, Diagnostic Code 9203 (1979).  
The Board finds this report to be particularly probative 
because it was prepared close in time to the April 1980 
incident and because it contained specific details of that 
incident.  

The Board recognizes that it is not exactly clear when the 
veteran's schizophrenia first became manifest and that other 
evidence in the claims file indicates that the veteran's 
symptoms did not begin until 1982 or 1983.  For example, at 
the travel board hearing, the veteran testified that he 
recalled first receiving treatment for a mental disorder in 
1983 and his sister, J.C., testified that she recalled the 
veteran first exhibiting bizarre behavior in either 1982 or 
1983 when he was in the National Guard.  Regarding the 
veteran's statement, the medical evidence clearly shows that 
he was hospitalized prior to 1983.  Regarding J.C.'s 
statement, she admitted she was unsure of the exact year.  
Moreover, this statement only pertains to when she recalls 
initially observing signs of schizophrenia and does not 
preclude the possibility that the veteran did in fact exhibit 
signs of schizophrenia prior to that.  Although the hearing 
testimony tends to show that the veteran's schizophrenia 
first became manifest more than one year after the veteran's 
discharge, it does not contradict the evidence that it became 
manifest within the one-year period.  Because there is no 
evidence contradicting the June 1981 report, and because all 
doubt is to be resolved in the veteran's favor, service 
connection must be granted.  See 38 U.S.C.A. § 5107(b) (West 
2002).  




ORDER

Service connection for paranoid schizophrenia is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


